Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-18-00695-CR & 04-18-00696-CR

                                     Anthony BROWN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2016CR6215 & 2016CR8118
                       The Honorable Mark Luitjen, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED May 29, 2019.


                                               _____________________________
                                               Irene Rios, Justice